DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-12 directed to an invention non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11.	(Canceled)
12.	(Canceled)
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that claims 1, 4, and 7-9 are currently amended to overcome the previous objections to claims 1 and 4 and the rejection of claims 8-9 under 35 U.S.C. 112(b) as set forth in the Office Action dated 1/5/2022 and hereby withdrawn in view of the Amendments dated 4/5/2022.
Regarding claim 1, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art(s), Nagakura (US 2009/0269239 A1), as discussed in pp. 4-8 in the Non-Final Rejection dated 1/5/2022, teaches a method for producing an aluminum alloy ingot whose oxides is reduced by preventing the surface of the aluminum from being oxidized containing fluorinating gas, carbon dioxide gas, and nitrogen and/or argon gas (Abstract). Nagakura’s method for producing an aluminum ingot or aluminum alloy includes: a melting step; a holding step; a dehydrogenation step; a filtration step; and a casting step, wherein at least one of the above steps is conducted in the protective gas atmosphere (Paragraph [0032]). Nagakura teaches that the protective gas contains 0.001-1 % fluorinating gas, 0.01-10 % carbon dioxide gas, and the balance which includes at least one of nitrogen gas and argon gas and may further include other gases to reduce or inhibit oxidation (Paragraph [0079]). Nagakura fails to disclose an additional heating step after the casting step and exposing the aluminum alloy product to a suppressing atmosphere during this heating step. 
The Non-Final Rejection dated 1/5/2022, further brought in the teachings of Jankosky (US 2004/0229071 A1) to teach the heating step. In Applicant’s Arguments/Remarks filed on 4/5/2022, it is disclosed that when a resin coating on the aluminum alloy is heated, a resulting protective oxide film is formed, which is clearly different from the claimed invention which does not disclose a resin film. Therefore, the combination of Nagakura and Jankosky fails to disclose the claimed invention. Nagakura and Jankosky may teach and/or suggest a similar method for suppressing discoloration during thermal treatment of a product of a magnesium containing alloy, but fails to expressly teach or suggest or otherwise provide basis for establishing inherency or obviousness of the claimed heating step and suppressing atmosphere as disclosed in the invention. 
The prior art(s) of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claim 1 distinct over the teachings of the prior art. Claims 2-10 further limit the subject matter of claim 1, and are thus also distinct over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738               

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734